UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABBY WILMOTH, a/k/a Abby Jones,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:13-cr-00053-RLV-DCK-9)


Submitted:   August 23, 2016                 Decided:   August 29, 2016


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S.      COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.     Jill Westmoreland Rose, United States
Attorney, Amy E. Ray,         Assistant United States Attorney,
Asheville, North Carolina,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Abby     Wilmoth     appeals       the        downward           variance       120-month

sentence imposed upon her guilty plea to one count of conspiracy

to   distribute,        possess        with        intent        to     distribute,         and

manufacture        methamphetamine,           in     violation           of        21   U.S.C.

§§ 841(b)(1)(A),        846     (2012);       one        count    of        possession      and

distribution       of   pseudoephedrine,            in    violation          of    21   U.S.C.

§§ 802(34)(K), 841(c)(2) (2012); three counts of possession of

materials to make methamphetamine, in violation of 21 U.S.C.

§ 843(a)(6), (d)(2) (2012); and three counts of maintaining a

premises for manufacturing and distributing methamphetamine, in

violation of 21 U.S.C. § 856(a)(1) (2012).                        On appeal, Wilmoth’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), certifying that there were no meritorious grounds

for appeal but questioning the validity of Wilmoth’s guilty plea

and the reasonableness of her sentence.                      Wilmoth did not file a

supplemental pro se brief despite being advised of her right to

do   so.      We    directed        supplemental          briefing       on       whether   the

district court properly applied a sentencing enhancement under

U.S. Sentencing Guidelines Manual § 2D1.1(b)(13)(C)(ii) (2014),

for creating a substantial risk of harm.                    We affirm.

     Before    accepting        a    guilty    plea,        a    district          court    must

ensure that the plea is knowing, voluntary, and supported by an

independent    factual        basis.      Fed.       R.    Crim.       P.     11(b);    United

                                           2
States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                                 Although

there were minor omissions in the Rule 11 colloquy conducted by

the magistrate judge, we conclude that these minor omissions did

not affect Wilmoth’s substantial rights.                          See United States v.

Davila,       133      S.   Ct.    2139,   2147        (2013)         (stating       that,    to

demonstrate effect on substantial rights in Rule 11 context,

defendant “must show a reasonable probability that, but for the

error,     [s]he        would     not   have        entered       the     plea”      (internal

quotation         marks     omitted)).             Moreover,       the       district    court

confirmed         at    sentencing      that        Wilmoth’s         plea     was    knowing,

voluntary, and supported by a sufficient factual basis.

     We review the reasonableness of a sentence for abuse of

discretion.            United States v. Martinovich, 810 F.3d 232, 242

(4th Cir. 2016).            We first review for procedural error, such as

improper       calculation         of   the        Sentencing           Guidelines      range.

Gall v. United States, 552 U.S. 38, 51 (2007).                               “Upon a finding

of   a    procedural         error,      the        error     shall       be    subject       to

harmlessness           review.”     Martinovich,          810     F.3d    at   242.      Here,

although the district court failed to explain its consideration

of the relevant factors in applying a sentencing enhancement for

creating      a     substantial     risk   of       harm,       see    USSG    § 2D1.1       cmt.

n.18(B)(i), we conclude that the procedural error is harmless in

light    of    the      court’s    imposition        of     the   applicable         statutory

mandatory minimum sentence of 120 months’ imprisonment.

                                               3
       Next, we “consider the substantive reasonableness of the

sentence imposed under an abuse-of-discretion standard . . . ,

tak[ing]     into      account       the     totality       of     the        circumstances,

including the extent of any variance from the Guidelines range.”

Gall, 552 U.S. at 51.               “Any sentence that is within or below a

properly       calculated           Guidelines          range       is         presumptively

reasonable.      Such a presumption can only be rebutted by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.”                 United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014).              Here, we conclude that Wilmoth cannot

overcome the presumption of substantive reasonableness accorded

her downward variant sentence.

       In   accordance       with    Anders,       we    have    reviewed        the   entire

record in this case and found no meritorious issues for appeal,

other than the risk enhancement issue, which we conclude fails

harmless error review.              We therefore affirm the judgment of the

district     court.          This     court       requires       that        counsel   inform

Wilmoth, in writing, of the right to petition the Supreme Court

of the United States for further review.                          If Wilmoth requests

that   a    petition    be    filed,       but    counsel       believes       that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                              Counsel’s motion

must   state    that    a     copy    thereof      was     served       on    Wilmoth.        We

dispense     with      oral    argument          because     the    facts        and     legal

                                              4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                                AFFIRMED




                                   5